IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,891-01


                      EX PARTE LEON JEFFERY ROBERTS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1436522-A IN THE 178TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of one

to four grams of cocaine and sentenced to two years’ imprisonment. He did not appeal his

conviction.

        Applicant contends that his plea was involuntary because after he pleaded guilty, the cocaine

was analyzed and determined to weigh less than one gram. The trial court recommended that we

grant relief. Applicant is entitled to relief. Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App.
                                                                                                    2

2014).

         Relief is granted. The judgment in cause number 1436522 in the 178th District Court of

Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County

to answer the charges as set out in the information. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 18, 2015
Do not publish